DOUCET, Judge.
The Louisiana Department, of Public Safety has taken this appeal from a judgment of the district court granting the plaintiff a restricted driver’s license under LSA-R.S. 32:415.1.
Plaintiff, William Keith Fuselier, was convicted of operating a motor vehicle while under the influence of intoxicating beverages in Allen Parish in 1974, in Evangeline Parish in 1976, and in Evangeline Parish in 1979. After defendant’s second conviction in Evangeline Parish his license was suspended for one year. Plaintiff instituted the present action seeking a restricted driving license after his license was suspended for the aforesaid one year period.
*804The Department contends that since plaintiff’s license had been suspended on two prior occasions he is not eligible for a restricted driver’s license. We agree.
LSA-R.S. 32:415.1 A(l) expressly provides that a restricted license for economic hardship can only be issued where the applicant’s driver’s license has been suspended, revoked, or cancelled “for the first time only” under LSA-R.S. 32:414B, C, D, E and LSA-R.S. 32:415.
Mr. Fusilier admitted at trial that his license had been suspended on two prior occasions as a result of DWI convictions. Since the applicant’s driver’s license has been suspended on two prior occasions, the district judge lacked authority to issue a restricted license. Bradley v. State of Louisiana., Department of Public Safety, 372 So.2d 1259 (La.App. 3rd Cir. 1979); Howard v. Louisiana Department of Public Safety, 360 So.2d 228 (La.App. 1st Cir. 1978).
For the above and foregoing reasons, the judgment of the trial court is reversed and judgment is rendered in favor of the State of Louisiana, Department of Public Safety, dismissing plaintiff’s suit. Costs of this appeal are assessed against appellee.

REVERSED AND RENDERED.